Case 3:19-cv-00704-MAB Document 31 Filed 04/27/20 Page 1 of 2 Page ID #891



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEPHEN ALEXANDER MOORE,                       )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Civil No. 19-cv-704-MAB
                                                )
 COMMISSIONER of SOCIAL                         )
 SECURITY,                                      )
                                                )
                       Defendant.               )

                            ORDER FOR ATTORNEY’S FEES

BEATTY, Magistrate Judge:

       Before the Court is the parties’ Agreed Motion to Award Attorney Fees. (Doc.

29).

       The parties agree that Plaintiff is entitled to an award of attorney’s fees in the

amount of $2,772.00.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Per the

parties’ agreement, this award shall fully and completely satisfy any and all claims for

fees that may have been payable to Plaintiff in this matter pursuant to the Equal Access

to Justice Act, 28 U.S.C. § 2412. Plaintiff shall seek costs separately.

       The parties’ Joint Motion (Doc. 29) is GRANTED. The Court awards Plaintiff the

sum of $2,772.00 (two thousand seven hundred seventy-two dollars) for attorney’s fees

                                        Page 1 of 2
Case 3:19-cv-00704-MAB Document 31 Filed 04/27/20 Page 2 of 2 Page ID #892



and pursuant to the Equal Access to Justice Act.            These funds shall be payable to

Plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill, 906 F.3d

561 (7th Cir. 2018). However, in accordance with the parties’ agreement, any part of the

award that is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States

shall be made payable to Plaintiff’s attorney pursuant to the EAJA assignment previously

executed by Plaintiff and counsel.

       IT IS SO ORDERED.

       DATED: April 27, 2020


                                                    /s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                          Page 2 of 2
